      Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 1 of 12 PageID# 16




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


     SAMPSON CLARK,

                                                 Plaintiﬀ,

     v.                                                              Case No. 3:19cv00152

     GOODWILL OF CENTRAL AND
     COASTAL VIRGINIA, INC.,
     SERVE: Jason W. Harbour, Registered Agent
            Hunton & Williams LLP                                    DEMAND FOR JURY TRIAL
            951 E. Byrd Street
            Richmond, VA 23219
                                                 Defendant.


                                                 COMPLAINT



           Plaintiff Sampson Clark respectfully moves for judgment against Defendant Goodwill of

Central and Coastal Virginia, Inc. (“Goodwill” or “Defendant”) as follows:

I.         SUMMARY OF ACTION

           1.     This is a claim for unpaid overtime in violation of the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq., (“FLSA”). Plaintiff seeks unpaid overtime,

liquidated damages, and attorneys’ fees and costs arising out of the Defendant’s FLSA

violations.

II.        JURISDICTION AND VENUE

           2.     This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) in that the Plaintiff

may bring this action in any appropriate United States District Court.

           3.     Venue is proper for this Court pursuant to 28 U.S.C. § 1391 and Local Rule

3(B)(4) and (C) since the acts and omissions giving rise to this lawsuit have taken place in this
                                                1
     Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 2 of 12 PageID# 17




division in the Eastern District of Virginia.

        4.     Defendant is subject to personal jurisdiction in the Commonwealth of Virginia.

III.    PARTIES

        5.     Clark is a resident of Virginia who was employed by Defendant as a Recruiter.

Plaintiff was an “employee” as defined in the FLSA.

        6.     Defendant Goodwill of Central and Coastal Virginia is a Virginia corporation

with its principal office at 6301 Midlothian Turnpike, Richmond, VA 23225. Defendant is an

“employer” as defined by the FLSA.

        7.     Plaintiff is informed, believes, and thereon alleges that Defendant's gross annual

sales made or business done is $500,000.00 or greater. Defendant operates in interstate

commerce by, among other things, buying and/or selling goods and transacting business in

multiple states, and/or by having employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce in multiple states.

IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        8.     On or about October 11, 2018 Clark filed with the Equal Employment

Opportunity Commission a Charge of Discrimination regarding issues in his employment with

Goodwill (the “Charge”). The Charge was assigned Charge No. 438-2019-00046. The Charge

alleged, among other things, that Clark was subjected to racial discrimination during his

employment with Goodwill. As of the filing of this Complaint, Clark has not received a Notice

of Suit Rights with respect to the Charge. Clark reserves the right to amend this Complaint to

assert potential racial discrimination claims under Title VII of the Civil Rights Act, 42 U.S.C.

§1981, and/or other claims related to his employment with Goodwill.

V.      FACTUAL ALLEGATIONS

                                                 2
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 3 of 12 PageID# 18




       9.      From approximately July 2012 through October 2018 Clark worked for Goodwill

in its corporate office in Richmond, Virginia. During the time period of approximately August 1,

2016 to May 16, 2018, Clark worked for Goodwill in a position called “Recruiter.”

       10.     The job duties of the Recruiter position involved providing assistance in

recruiting new employees to come work for Goodwill. This included posting job openings,

screening resumes, administering drug tests and background checks, communicating with

candidates and Goodwill stores and departments, taking phone calls, and scheduling and

conducting approximately 30-40 interviews per week, among other related job duties.

       11.     As a Recruiter, Clark was paid an hourly wage ranging from $18.67 to $19.51 per

hour. From approximately 8/1/2016 to 9/16/2016 (47 days; 6 weeks) Clark was paid $18.67 per

hour. From approximately 9/17/2016 to 7/7/2017 (294 days; 42 weeks) Clark was paid $19.04

per hour. From approximately 7/8/2017 to 5/16/2018 (313 days; 45 weeks) Clark was paid

$19.51 per hour.

       12.     The Recruiter before Clark was a white male, Carl Slate. As the Recruiter Mr.

Slate was paid an annual salary of approximately $47,000. Clark replaced Slate in the Recruiter

position after Slate was promoted to the position of Talent Acquisition Manager. When Clark

replaced Slate in the Recruiter position, Clark’s pay ranged from $18.67 to $19.51 an hour,

which works out to about $39,000 per year not including overtime pay. This was significantly

less than Goodwill had paid Slate to perform the same job. After Clark left the Recruiter

position, he was replaced by a white male, Justin West. It is Clark’s understanding that as the

Recruiter, Mr. West was paid an annual salary of approximately $47,000. This is significantly

more than Clark was paid to perform the same job.

       13.     Clark was regularly scheduled to work 40 hours per week.

                                                 3
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 4 of 12 PageID# 19




        14.    Clark routinely worked through lunch, stayed late, and worked on weekends.

        15.    This resulted in Clark typically working considerably more than 40 hours per

week.

        16.    However, Clark’s supervisor discouraged Clark from recording more than 40

hours per week on the timeclock, so that Goodwill could avoid paying overtime compensation.

Clark was also threatened with being written up and disciplined if he recorded more than 40

hours per week on the timeclock, so that Goodwill could avoid paying overtime compensation.

        17.    More specifically, throughout Clark’s employment as a Recruiter, Clark regularly

and routinely worked approximately 12 hours in excess of 40 hours per week off the clock, and

was not paid overtime or other compensation for those 12 hours per week. The reason Clark

worked these off-the-clock overtime hours each is week is that Clark’s supervisor told him that

(A) Clark needed to work these hours in excess of 40 per week in order to adequately perform

his job duties, and (B) Clark should not record more than 40 hours per week on Goodwill’s

timekeeping system, because if Clark recorded more than 40 hours per week he could be written

up and disciplined.

        18.    Throughout Clark’s employment as a Recruiter with Goodwill, he regularly and

routinely worked more than 40 hours per week on the clock, plus approximately 12 hours per

week off the clock. Clark’s supervisor during this period, Mr. Slate, knew or should have known

Clark worked these approximately 12 hours weekly off the clock, and the need for Clark to work

those hours to perform his job duties was something Clark and Slate regularly discussed.

However, Clark did not receive any overtime compensation for the time he worked off the clock.

Clark did not receive any compensation at all for the time he worked off the clock.

        19.    Goodwill provided Kronos software for Clark and other employees to clock in

                                                4
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 5 of 12 PageID# 20




and out at work. One Kronos device was located near the main entrance to the corporate office,

and another Kronos device was located near a side entrance to the corporate office. Clark

typically used the Kronos device located near the main entrance. Clark worked on the first floor,

which was the same floor on which the Kronos devices were located. Goodwill also provided

Kronos software that made it possible to clock in and clock out using laptops or cells phones.

       20.     Clark’s supervisor, Mr. Slate, instructed Clark that he was not permitted to clock

more than 40 hours per week, although Slate acknowledged that he knew Clark needed to work

more than 40 hours per week in order to fully perform his job duties. Slate told Clark that if he

clocked more than 40 hours in a week, he could be written up for working overtime without

having the overtime approved in advance. Slate also told Clark that he needed to work more than

40 hours per week to do his job, because there was “no way” to keep up with the demands of the

Recruiter position by working only 40 hours per week.

       21.     On a typical week day, Clark arrived at work and clocked in at approximately

8:30-9:00am. On most weekdays, with Mr. Slate’s knowledge, Clark clocked out around lunch

time but instead of taking a lunch break he worked for all or most of the period that he was

clocked out. On approximately three days per week, Clark clocked out for lunch for

approximately one hour, but worked through that hour instead of leaving for lunch. On

approximately two days per week, Clark would clock out for lunch for approximately two hours,

but worked through all or most of those two hours instead of taking a lunch break. Sometimes,

approximately at least twice a week, Clark brought his lunch and ate at his desk while he worked

off the clock. Approximately at least twice a week, Clark did not eat lunch at all and just

continued to work off the clock during the lunch period. Rarely, once a week or less, Clark

would leave the office and get lunch for part of the lunch period when he was clocked out, but

                                                 5
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 6 of 12 PageID# 21




would then return and continue working for another hour or more off the clock before clocking

back in.

       22.     Clark’s supervisor saw Clark eating and working at his desk rather than taking

breaks for lunch.

       23.     The reason Clark worked off-the-clock during lunch periods was that he needed to

do the additional work to fulfill his job requirements, but his supervisor told him he could be

written up if he worked on the clock for more than 40 hours in a week. On average, during the

time that Clark worked as a Recruiter, he worked off the clock during weekday lunch periods

approximately five (5) or more hours per week.

       24.     Approximately four days per week (Monday through Thursday), Clark would

clock out at around 6:00pm but would continue working off the clock in the office until 6:30pm

or 7:00pm. On Fridays, Clark would typically clock out at approximately 2:30pm but would

continue working in the office until about 4:30pm.

       25.     Clark’s supervisor saw Clark stay at the office and continue working after

clocking out in the evenings rather than leaving for the day. At other times, Clark’s supervisor

called the office and spoke with Clark on the phone while Clark was continuing to work at the

office after clocking out rather than leaving for the day.

       26.     The reason Clark clocked out before he completed working at night is that (as his

supervisor knew) Clark needed to work additional time to fulfill his job requirements, but his

supervisor told him he could be written up if he worked on the clock for more than 40 hours in a

week. On average, during the time that Clark worked as a Recruiter, he worked off the clock

after clocking out at the end of the weekday approximately four and a half (4.5) hours per week

(2.5 hours per week from Monday to Thursday, plus 2 hours per week on Friday).

                                                  6
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 7 of 12 PageID# 22




       27.     Clark’s supervisor knew or should have known Clark worked off the clock during

lunch periods and after clocking out on weekdays because he and Clark frequently discussed the

fact that Clark had to work off the clock on weekdays, and Clark’s supervisor was typically there

with Clark at the office and observed him working off the clock.

       28.     Clark also worked off the clock on weekends. On a typical Saturday, Clark would

work from home approximately one and a half (1.5) to two (2) hours off the clock. The job duties

Clark performed on Saturdays were typically answering phone calls from Goodwill departments

regarding candidates and job openings, reviewing resumes, and reviewing drug test results. Clark

did not typically clock in on Saturdays because by that time of the week he usually had already

clocked 40 or more hours for the week, and his supervisor told him he could written up if he

worked on the clock for more than 40 hours in week.

       29.     On a typical Sunday, Clark would work approximately three (3) hours from home.

Sunday was the first day of Goodwill’s workweek for payroll purposes. On a typically Sunday

Clark would work about two (2) hours on the clock, then clock out and work another one (1)

hour or so off the clock. The job duties Clark performed on Sundays were typically making job

offers to candidates by phone, closing out internal requests and orders to fill positions, doing

paperwork for new employee orientations, and emailing stores to help prepare them for new

employee orientations. On average, during the time that Clark worked as a Recruiter, Clark

worked off the clock on Sundays approximately one (1) hour per week.

       30.     The reason Clark clocked out before he completed working on Sundays is that (as

his supervisor knew) Clark needed to work additional time to fulfill his job requirements, but his

supervisor told him he could be written up if he worked on the clock for more than 40 hours in a

week. So Clark tried to manage his on-the-clock hours to keep his on-the-clock hours at 40 hours

                                                 7
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 8 of 12 PageID# 23




per week.

       31.     Clark’s supervisor knew or should have known Clark worked Saturdays and

Sundays off the clock because they frequently discussed the fact that Clark had to work on the

weekends. Regularly, the work phone calls Clark took on weekends were phone calls with his

supervisor.

       32.     In summary, on a typical week during his time as a Recruiter, Clark worked

approximately twelve (12) hours off the clock, all of which were typically in excess of 40 hours

worked on the clock that week. These 12 off-the-clock hours per week consisted of

approximately five (5) hours during lunch periods, four and a half (4.5) hours on weekday and

Friday evenings, one and a half (1.5) hours on Saturdays, and one (1) hour on Sundays.

       33.     During the approximately 93 weeks (654 days) that Clark worked for Goodwill as

a Recruiter (August 1, 2016 to May 16, 2018), Clark worked approximately 1,116 hours off the

clock. This is calculated by multiplying twelve (12) off-the-clock hours per week times 93 weeks

(12 * 93 = 1,116). Clark typically worked these hours in addition to working on the clock

approximately 40 hours or more each week.

       34.     Clark’s supervisor discouraged Clark from reporting his overtime hours so that

Goodwill could avoid paying him overtime compensation.

       35.     Clark worked overtime hours off the clock based on his supervisor’s statements

that he could be written up and disciplined if he clocked more than 40 hours in a week.

       36.     Clark and his supervisor routinely discussed the need for Clark to work overtime

hours in order to perform his job duties. Clark’s supervisor told him there was “no way” to do

the job Clark was doing without working more than 40 hours in a week.

       37.     Goodwill knew or should have known that Clark was working overtime hours

                                                8
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 9 of 12 PageID# 24




without being paid.

       38.     When Clark was at his work station, Goodwill’s instant messaging Skype system

showed him as being active.

       39.     On several occasions, Clark and his supervisor exchanged these instant messages,

as well as text messages and phone calls, outside of his regular hours.

       40.     Clark routinely sent work emails before, after, and outside of his regularly

scheduled hours.

       41.     Clark sent work emails as late as 10:30pm, including emails to his supervisor.

Clark’s supervisor never told Clark not to work that late.

       42.     As a Recruiter, Clark was paid on an hourly basis.

       43.     Goodwill suffered and/or permitted Clark to work more than forty hours per week

without overtime compensation.

       44.     As a Recruiter, Clark was not employed in any bona fide executive,

administrative, or professional capacity.

       45.     Based on the nature of Clark’s job duties and hourly pay as a Recruiter, there is

no FLSA exemption that applies to preclude him from being paid one and one-half times his

regular rate of pay for all hours worked in excess of 40 per week.

       46.     Goodwill willfully violated the FLSA by discouraging Clark from reporting hours

worked to knowingly avoid paying overtime.

       47.     At all relevant times Defendant intended to deprive Plaintiff of the overtime pay

he was entitled to under the FLSA, or acted with reckless disregard for Plaintiff’s rights under

the FLSA.

VI.    CLAIMS

                                                 9
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 10 of 12 PageID# 25




              COUNT 1: VIOLATIONS OF FAIR LABOR STANDARDS ACT
                              (Overtime Violations)

        48.     Plaintiff alleges and incorporates by reference the preceding paragraphs as if fully

set forth herein.

        49.     At all times relevant herein, Defendant has been, and continues to be, an

“employer,” and Plaintiff has been, or continues to be, an “employee” within the meaning of 29

U.S.C. §§ 203(d) and (e).

        50.     The FLSA requires covered employers, such as Defendant, to compensate all non-

exempt employees at a rate not less than one and one-half times their regular rate of pay for work

performed in excess of forty hours per week. 29 U.S.C. § 207. As such, Plaintiff is entitled to

overtime compensation at one and one-half times his regular rate of pay for work performed in

excess of forty hours per week.

        51.     By failing to compensate Plaintiff with overtime compensation for his overtime

hours worked, Defendant has violated, and continues to violate the FLSA.

        52.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

        53.     Plaintiff seeks damages in the amount of Plaintiff’s unpaid overtime wages, an

equal amount as liquidated damages, interest, all costs and attorneys’ fees incurred in

investigating and prosecuting this claim, all other relief available under the FLSA, and all other

such legal and equitable relief as the Court deems just and proper.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff requests the following Relief against Defendant:

        A.      Judgment that Plaintiff was a non-exempt employee entitled to protection under

                the FLSA;
                                                 10
  Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 11 of 12 PageID# 26




         B.     Judgment against Defendant for violations of the overtime provisions of the

                FLSA;

         C.     Judgment that Defendant’s violations as described above were willful;

         D.     Money damages for all unpaid overtime compensation;

         E.     Liquidated damages in an amount equal to all unpaid overtime owed to Plaintiff;

         F.     Pre-judgment and post-judgment interest;

         G.     Reasonable attorneys’ fees and costs expended in the prosecution of this case and

                the investigation that preceded it;

         H.     Leave to amend to bring additional claims and/or parties, including but not

                limited to claims for unpaid minimum wages under the FLSA and /or claims for

                racial discrimination;

         I.     Any and all further relief permissible by law,

                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiﬀ demands a jury trial for all

claims and issues so triable.

                                         Respectfully submitted,

                                         SAMPSON CLARK,
                                         By Counsel
Dated:          March 7, 2019

 /s/Timothy Coﬃeld
 Timothy Coﬃeld (VSB 83430)
 COFFIELD PLC
 106-F Melbourne Park Circle
 Charlottesville, VA 22901
 p: (434) 218-3133 f: (434) 321-1636
 tc@coﬃeldlaw.com

 Counsel for Plaintiﬀ

                                                  11
 Case 3:19-cv-00152-HEH Document 1 Filed 03/07/19 Page 12 of 12 PageID# 27




                                        CERTIFICATE

I HEREBY CERTIFY that a true and correct copy of the foregoing Complaint will be delivered to
a qualiﬁed process server with instructions to serve the same upon the Defendant or its authorized
agents at the following address:

                              Jason W. Harbour, Registered Agent
                              Hunton & Williams LLP
                              951 E. Byrd Street
                              Richmond, VA 23219

/s/Timothy Coﬃeld
Counsel for Plaintiﬀ




                                               12
